Hoar, J.
1. The first ruling made by the judge who presided at the trial was entirely correct. While both estates were owned by Blanchard, no easement could be created by any use *368of the drain for the benefit of one of them. And after the ownership was severed,-the continuance of the drain would have no tendency to prove the acquisition of an easement by adverse enjoyment, because the use was not open or visible, or known to the owners of the estate upon which it would be imposed.
In the next place, it is clear that the conveyance by the mort gage to Rebecca Richardson in 1812, with full covenants of warranty, would estop the grantor and those claiming under a title subsequently derived from him, from claiming any interest in the mortgaged premises. When the mortgage was foreclosed or merged in the equity of redemption, the title of the mortgagee became absolute and indefeasible to all the premises included in the mortgage deed at the time of its execution.
The only question, then, which arises on this part of the case is, whether anything was excepted from the grant to Richardson, as forming a part of the High Street estate which was retained by the grantor. The whole doctrine on 'this subject was reviewed and carefully stated in the case of Johnson v. Jordan, 2 Met. 234. The court in that case intimate the opinion “ that if a man, owning two tenements, has built a house on one, and annexed thereto a drain passing through the other, if he sell and convey the house with the appurtenances, such a drain may be construed to be de facto annexed as an appurtenance, and pass with it; and because such construction would be most beneficial to the grantee ; whereas, if he were to sell and convey the lower tenement, still owning the upper, it might reasonably be considered that as the right of drainage was not reserved in terms, when it naturally would be if so intended, it could not oe claimed by the grantor. The grantee of the lower tenement, taking the language of the deed most strongly in his own favor and against the grantor, might reasonably claim to hold his granted estate free of the incumbrance.” The grants were in that case simultaneous. But where, as in the case at bar, the grant of the lower estate precedes that of the other, we think the true rule of construction is this: that no easement can be taken as reserved by implication, unless it is de facto annexed *369and in use at the time of the grant, and is necessary to the enjoyment of the estate which the grantor retains. And this necessity cannot be deemed to exist, if a similar privilege can be secured by reasonable trouble and expense.
The rule in respect to easements which pass by implication has been held with some strictness in this commonwealth, even in the case where a grantee claims them as against his grantor, or where the question arises between grantees under conveyances made at the same time, or in cases of partition. Thus in Grant v. Chase, 17 Mass. 443, it was said that easements which are not named would not pass by a grant, “ unless they were either parcel of the premises that were expressly conveyed, or necessarily annexed and appendant to them.” In Nichols v. Luce, 24 Pick. 102, it was held that “ convenience, even great convenience, is not sufficient ” to make a right of way pass as appurtenant. To the same effect is Gayetty v. Bethune, 14 Mass. 49; and a similar conclusion is reached upon full discussion, by Mr. Justice Fletcher, in Thayer v. Payne, 2 Cush. 327.
In some recent cases in England a different doctrine seems to have prevailed; and even in the case of a grant of a part of an estate, an easement has been held to be reserved to the grantor as parcel of the remainder, without an express reservation, if it were de facto used in connection with it at the time of the grant, and were necessary to its enjoyment in the condition in which the estate then was. Pyer v. Carter, 1 Hurlst. & Norm. 916. Ewart v. Cochrane, 7 Jur. (N. S.) 925. Hall v. Lund, Law Journ. Rep. May 1863, p. 113. In Pyer v. Carter it was held that it would make no difference in the application of the principle, if a new drain could be constructed on the plaintiff’s own land at a trifling expense. The terms' of the deed are not given in the report of the case, and the decision may perhaps be supported on the ground that the conveyance was of part of a house, having obvious existing relations to and dependencies upon the other part of the building. Thus it is a familiar principle that in a grant of a messuage, a farm, a manor, or a mill, many things will pass which have been used with the principal thing, as parcel of the granted premises, which *370would not pass under the grant of a piece of land by metes and bounds. In such cases it is only a question of the construction of terms of description.
But where there is a grant of land by metes and bounds, without express reservation, and with full covenants of warranty against incumbrances, we think there is no just reason for holding that there can be any reservation by implication, unless the easement is strictly one of necessity. Where the easement is only one of existing use and great convenience, but for which a substitute can be furnished by reasonable labor and expense, the grantor may certainly cut himself off from it by his deed, if such is the intention of the parties. And it is difficult to see how such an intention could be more clearly and distinctly intimated than by such a deed and warranty.
The presiding judge ruled, as a matter of law, that no right of drainage was reserved under the deed to Richardson in 1812, and we have some doubt whether the evidence reported would have supported a verdict to the contrary. But as the case must go to a new trial upon another ground, and there was some evidence of the necessity of the drain, and the nature and extent of the necessity do not appear to have been distinctly presented as a subject of ruling by the court, it will be proper that it should be submitted to the jury under suitable instructions upon this point.
2. The judge who presided at the trial also ruled, as a matter of law, that the projection of the eaves of the ancient house over the land claimed by the plaintiff under his deed from the defendant, having continued over twenty years, was an adverse occupation of the land under the eaves, which had matured into a right; so that the land under the eaves did not pass by the defendant’s deed to the plaintiff. We cannot find in the facts reported enough to establish the correctness of this ruling, and are of opinion that the question should have been submitted to the jury. It does not clearly appear whether the mortgage to Rebecca Richardson in 1812, or the levy on the equity of redemption, included the land up to the wall of the house, or only to the edge of the eaves. Unless this was agreed by the parties, *371t should appear by what construction or terms of the mortgage it was held to include or exclude the strip covered by the projection, or the jury should pass upon it. It was apparently assumed as the foundation of the ruling. But if the description bounded the land mortgaged upon the house as a monument, this vzould only convey the land to the edge of the eaves. Millett v. Fowle, 8 Cush. 150.
But assuming that the mortgage and levy included the eaves in the boundaries given, it would be a question of fact, as in any other case of disseisin, whether the continuance afterward of the projection of the eaves was of a nature to show an adverse claim to the land, or only the use of an easement. If the grantee of the land under the eaves made any open, visible use of it, this would prevent the acquisition of an adverse title to the land itself. And the circumstances might be such as to show that the mere permissive continuance of a building standing at the time of the grant, and a part of which, the eaves, was conveyed by the grant, would not be conclusive even upon the gaining of an easement.
Upon this point, therefore, the verdict must be set aside, and a new trial granted.